Citation Nr: 9933390	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had a period of active duty for training from 
October 1972 to December 1972 and active naval service from 
January 1973 to January 1976, from April 1976 to April 1980, 
and from December 1990 to June 1991, as verified by the 
Department of the Navy.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO), 
which denied the claims of service connection for 
hypertension and heart disease.  The Board remanded the claim 
in January 1998 for additional evidentiary development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO. 

2.  Hypertension was not manifested during the periods of 
service from October 1972 to December 1972, from January 1973 
to January 1976, and from April 1976 to April 1980, or within 
one year of separation from service in April 1980.  

3.  Hypertension pre-existed the appellant's period of 
service beginning in December 1990 and was not aggravated 
during the period of service from December 1990 to June 1991.  

4.  Heart disease was not manifested during a period of 
active service or within a one-year period following 
separation from service in June 1991.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  

2.  Heart disease was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded-Claim and Duty-to-Assist Analyses

The Board finds that the appellant's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, they 
are not inherently implausible.  See Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) (well-grounded service-connection claim 
requires competent evidence of current disability, lay or 
medical evidence of disease or injury in service, and 
competent medical evidence linking the two).  See also 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997) (claim may be well grounded if the condition is 
observed during service or during any applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology).  The appellant has 
submitted evidence demonstrating diagnoses of current 
hypertension and heart disease and findings of cardiac 
symptomatology in service.  Because the claims are well 
grounded, VA has a statutory obligation to assist the 
appellant in the development of facts pertinent to the claim.  

Pursuant to this duty, the Board remanded the claim in 
January 1998 so that the RO could ask the appellant to: (1) 
provide the names and addresses of any individuals or 
treatment facilities that had treated him for hypertension or 
heart disease prior to December 1990 and after June 1992, and 
dates of treatment; (2) obtain copies of private and any 
other clinical records from Dr. Ho and the MacGregor Medical 
Association; and (3) schedule the appellant for a VA cardiac 
examination.  The RO, in a February 1998 letter, asked the 
appellant to provide information with regard to the first of 
these directives and forwarded a blank VA Form 21-4142 
(Authorization for Release of Information); the RO did not 
mention the remand directive regarding Dr. Ho and the 
MacGregor Medical Association.  The RO also scheduled the 
appellant for two examinations.  The record indicates, 
though, that the appellant failed to report for either 
examination, even after being informed in the October 1998 
supplemental statement of the case and in an October 1998 
letter of the consequences of failing to report for an 
examination in a service-connection claim.  See 38 C.F.R. 
§ 3.655(b) (failure to report for scheduled examination in 
conjunction with an original compensation claim requires 
adjudication of claim based on evidence of record).  

The directives contained in a Board remand give rise to an 
obligation throughout VA to complete those directives to the 
maximum extent possible.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Thus, the RO's failure to include in the 
February 1998 letter to the appellant any discussion of Dr. 
Ho and the MacGregor Medical Association is in conflict with 
the remand directives.  In a November 1998 report of contact, 
though, prepared by the RO, the appellant's wife indicated 
that the appellant would not respond to inquiries from VA.  
The appellant indicated, in a July 1999 statement, that he 
felt he presented the evidence in favor of his case and had 
no additional evidence to submit.  He stated he thus 
requested the Board consider his appeal.  

The duty to assist is not a one-way street; the appellant 
cannot wait passively for assistance.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  His statement that he had no 
additional evidence to submit indicates that, even if the RO 
had discussed Dr. Ho and the MacGregor Medical Association in 
the February 1998 letter, he would not work with VA in the 
development of the facts pertinent to the claim.  
Furthermore, because the Board provided the appellant with a 
copy of its January 1998 remand, he had actual notice of the 
necessity and importance of his cooperation as well as the 
specific information required from him for the full 
development of his claim.  He has refused to provide relevant 
information regarding any treatment before and after his last 
period of service.  There is no indication that, if the claim 
were remanded for strict compliance with the remand 
directives, the appellant would provide any further 
meaningful response.  Moreover, he has been informed that his 
failure to report for scheduled VA examinations requires that 
his claims be evaluated based on the evidence of record.  On 
appellate review, the Board sees no areas in which further 
development may be fruitful and holds that under the 
circumstances, the VA has discharged its duty to assist the 
veteran in the development of his claim.  


II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served continuously for 90 days or more during a 
period of war, and cardiovascular-renal disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
"[t]o be eligible for service connection for hypertension, a 
veteran must have current diastolic blood pressure readings 
which are 'predominantly' over 100, and must have had 
diastolic blood pressure readings 'predominantly' over 100 
during service or within the one-year presumptive period 
following service."  Mallik v. Brown, 5 Vet. App. 345, 346 
(1993) (mem. dec.) (Mankin, J.).  See Bethea v. Derwinski, 2 
Vet. App. 252, 253 (1992) (although not binding on VA, 
single-judge decisions may be cited as persuasive authority).  


III.  Factual Background

As noted above, the appellant served on active duty for 
training from October 1972 to December 1972.  An October 1972 
enlistment examination revealed no complaints or history of 
heart trouble, a blood pressure measurement of 130/80, and a 
normal heart clinical evaluation.  The record thereafter 
contains no evidence relevant to this period of service.  

The appellant then served on active duty from January 1973 to 
January 1976.  During this period, a December 1973 clinical 
record noted that the appellant complained of chest pain.  
Examination in December 1974 revealed a normal heart clinical 
evaluation and a blood pressure measurement of 118/76.  
Separation examination in December 1975 showed a normal heart 
clinical evaluation and a blood pressure measurement of 
122/78.  

The appellant also served from April 1976 to April 1980.  At 
enlistment, an April 1976 examination showed no complaints or 
history of heart disease, a blood pressure measurement of 
132/88, and a normal heart clinical evaluation.  April 1978 
clinical records indicated that the appellant reported 
shortness of breath and complaints of pain after reaching for 
a softball and feeling "something snap".  It was also noted 
that he had pain in the back muscles behind the arm.  The 
examiner discussed the symptoms in relation to the 
appellant's shoulder.  July 1978 clinical records revealed a 
blood pressure measurement of 130/86.  February 1979 clinical 
records showed blood pressure measurements of 132/84, 140/76, 
144/84.  September 1979 clinical records indicated blood 
pressure measurements of 136/90, 136/78, and 136/72.  October 
1979 clinical records noted blood pressure measurements of 
116/64 and 134/80.  Examination in April 1980 indicated that 
the appellant stated he had a history of pain or pressure in 
his chest, but that he did not have a history of heart 
trouble or high blood pressure.  The blood pressure 
measurement was 108/84 and there was a normal heart clinical 
evaluation.  

The appellant thereafter served in the Naval Reserve.  The 
record does not include service department records showing 
when the appellant affiliated with the Naval Reserve.  Nor 
does the claims file contain service department records 
indicating the dates of any periods of active duty for 
training or other service that could qualify as active naval 
service, except as listed in the Introduction section of this 
decision.  However, the appellant reported on his April 1993 
application for VA compensation benefits that he entered 
reserve service in 1986 and the record contains a service 
enlistment examination in September 1986.  The service 
medical records include a series of documents dated in the 
late 1980s indicating when the appellant was medically 
cleared to perform periods of active duty for training and 
when he reported he had completed such periods without change 
to his medical condition.  These documents show that he 
probably performed active duty for training sometime between 
May 6 and May 22, 1987, February 14 and February 29, 1988, 
June 26 and July 7, 1989, and September 22 and October 7, 
1989.  The record also showed that he was medically cleared 
for active duty for training on April 7, 1990.  Service 
connection may be granted only for disease and injury 
incurred in or aggravated by active naval service, including 
full time duty as well as periods of active duty for 
training.  38 U.S.C.A. §§ 101(2), 101(10), 101(12), 101(16), 
101(21)(A), 101(22)(A), 101(24), 1110, 1131; 38 C.F.R. 
§§ 3.6(b), 3.6(c)(1), 3.303.  

The following service medical records pertain to the 
appellant's Naval Reserve service, but do not necessarily 
represent the appellant's medical condition during a period 
of active duty for training.  The enlistment examination in 
September 1986 showed that the appellant stated he had a 
history of high blood pressure, although no history of heart 
trouble or use of medications.  The blood pressure 
measurement was 120/90 sitting, 110/80 recumbent, and 130/90 
standing.  The examiner noted a normal heart clinical 
evaluation.  Examination in April 1987 showed similar 
findings, except that the blood pressure measurement was 
130/72 sitting.  A February 3, 1988 clinical record indicated 
a blood pressure measurement of 124/85.  A November 1988 
clinical record revealed high blood pressure, the use of the 
medication Dyazide, and a blood pressure measurement of 
144/108.  A January 1989 clinical record noted a blood 
pressure measurement of 140/90.  Examination in May 1989 
again showed similar findings, with a blood pressure 
measurement of 138/92.  In a May 1989 dental record, the 
appellant noted that he did not have any history of heart 
problems or heart symptomatology.  A June 28, 1989 
electrocardiogram report included a blood pressure 
measurement of 116/70; no results were noted.  An 
echocardiogram the same date showed a nonspecific T-wave 
abnormality.  

The appellant served from December 1990 to June 1991 in the 
Southwest Asia theater of operations in support of Operation 
Desert Shield/Storm.  In an April 24, 1991 clinical record, 
prepared by the medical department of the USS Puget Sound, 
the appellant's blood pressure was measured as 118/70.  The 
assessment was stable hypertension and electrocardiogram 
changes.  

The appellant was medically evacuated from Southwest Asia and 
admitted to the U.S. Naval Hospital in Naples, Italy from 
April 26 to May 7, 1991.  Reports of this hospitalization 
showed that his diagnoses included atypical chest pain, 
essential hypertension, and gastroesophageal reflux.  The 
hospital discharge summary indicated that the appellant had a 
history of substernal discomfort occurring three days prior 
to the present admission, although a hospital clinical record 
indicated that the appellant complained of a three-and-a-half 
month history of chest pain.  He described the pain as 
squeezing in character and localized, lasting three hours, 
and resolving after sleep.  He stated he reported to a 
medical officer and was told he had changes in his 
electrocardiogram.  It was noted as history that he had 
hypertension for the previous six years, treated with Lozol 
and Tenormin (although he was prescribed Hydrochlorothiazide 
at some point in his service due to the nonavailability of 
Lozol).  A chest x-ray was normal, as was a stress test, and 
other testing revealed gastroesophageal reflux.  

While in the hospital the appellant had several episodes of 
chest pain, usually located below the nipple or on the third 
or fourth intercostal space with associated moderate 
tenderness to that area even with light pressure.  The pain 
was reproducible and the appellant stated that the pain was 
similar to what he experienced in the past.  During these 
episodes of chest pain there were no electrocardiogram 
changes.  The examiner noted that myocardial infarction had 
been ruled out and there were no acute changes in the 
electrocardiogram results.  The examiner also stated that the 
chest pain was non-cardiac and most likely musculoskeletal in 
origin.  His condition on discharge was satisfactory and he 
was discharged on Tenormin, a hypertensive medication.  
Echocardiogram in May 1991 showed slight concentric 
hypertrophy of the left ventricle, with normal ventricular 
chamber diameters and kinesis, normal Doppler flow meter, and 
no valvular or septal pathology. 

Blood pressure measurements in April 1991 included the 
following: 121/70, 126/70, 110/56, 99/48, 114/70, 104/76, 
90/44, 100/64, 98/56, 110/80, 100/50, 104/64, 118/68, 116/60, 
108/60, 124/78, 122/62, 126/76, 144/88, 124/68, 122/80, 
146/64, 140/86, 130/76, 120/68, 108/60, 110/70, 118/48, 
126/68, 128/66, 124/70, 115/64, 128/76, 164/80, 132/80, 
140/88, 104/70, 140/80, 124/70, 144/100, 120/70, 120/80, and 
118/70.  Blood pressure measurements in May 1991 included the 
following: 124/68, 126/76, 142/86, 146/88, 138/76, 122/62, 
144/84, 146/90, 102/58, 132/70, 144/96, and 132/76.  

After his discharge from the hospital, a May 1991 clinical 
record contains an assessment of atypical chest pain, most 
likely musculoskeletal, and hypertension.  It was recommended 
that the appellant return to full duty.  

The appellant separated from active duty in June 1991, but 
continued as a member of the Naval Reserve.  A September 1991 
service clinical record indicated that the appellant 
continued to complain of chest pain unresolved since his 
active service.  A note in the clinical record stated that a 
physician during service told the appellant that he had had a 
heart attack.  

In July 1992, the appellant was admitted to a private medical 
facility after complaining of chest pain.  Blood pressure 
measurements, controlled by medication, during this 
hospitalization were as follows: 140/90, 176/100, 110/70, and 
136/86.  The clinical impression from a consulting 
cardiologist was hypertensive heart disease.  He had a normal 
exercise stress test and within-normal-limits echocardiogram.  
Myocardial infarction was ruled out by enzymes.  The 
discharge diagnoses were chest pain, myocardial infarction 
ruled out, and hypertension.  The appellant was discharged on 
Procardia.  

An August 1992 service clinical record noted a blood pressure 
measurement of 130/100 and a history of hypertension and 
possible history of two myocardial infarctions, in April 1991 
and two weeks previously.  

In August 1992 letter, the Naval and Marine Corps Reserve 
Readiness Center in Houston indicated that the appellant was 
temporarily not physically qualified to perform his duties.  
He was removed from a drill-pay status.  

In a September 1992 letter, a private physician from the 
MacGregor Medical Association indicted that, when first seen, 
the appellant reported having had a myocardial infarction in 
service during Operation Desert Storm.  The physician 
reviewed the records from the U.S. Naval Hospital in Naples 
that showed atypical chest pain, hypertension, 
gastroesophageal reflux, with myocardial infarction ruled out 
by cardiac enzymes and no new electrocardiogram changes, and 
a normal exercise stress test.  The physician also stated 
that the appellant had been admitted to a private medical 
facility in Houston (see the discussion of the July 1992 
private hospitalization above) with chest pain; a myocardial 
infarction was ruled out by enzymes and electrocardiogram.  
He again had a normal exercise stress test.  The physician 
concluded by stating that the appellant was being treated at 
that time for hypertension with Procardia.  

In a September 1992 letter, the Naval and Marine Corps 
Reserve Readiness Center in Houston indicated that the 
appellant was physically qualified to return to a drill-pay 
status effective September 20, 1992.  A clinical record that 
same date showed a blood pressure measurement of 130/82 and a 
diagnosis of hypertension.  

A service examination in October 1992 revealed the 
appellant's complaints of high blood pressure, a blood 
pressure measurement of 130/88, and a normal heart clinical 
evaluation.  An electrocardiogram was normal.  

A November 1992 service clinical record noted a blood 
pressure measurement of 148/104.  A service electrocardiogram 
in December 1992 was essentially normal.  

A February 1993 letter from the Naval and Marine Corps 
Reserve Center in Houston informed the appellant that he was 
placed on limited duty effective December 10, 1992.  A March 
1993 letter from the Navy's Bureau of Medicine and Surgery 
indicated that, based upon review of medical information, the 
appellant did not meet established physical standards for 
retention in the Naval Reserve due to history of episodic 
prolonged chest pain associated with cardiac arrhythmias - 
possibly ischemic heart disease, and hypertension requiring 
medication therapy.  

The appellant testified at a September 1995 hearing to the 
effect that he had been separated from service due to heart 
disease, which he believed was related to his hypertensive 
disease and aggravated during his service in Southwest Asia.  
He described his treatment for hypertension controlled by 
medication before deploying to Southwest Asia and his 
allegations of stress during service (long work hours in a 
combat environment) aggravating his hypertension.  He claimed 
he had chest pain for about one week and then reported to a 
dispensary, where he stated his heart was monitored and he 
was told he had suffered a heart attack.  He further 
described being medically evacuated from Southwest Asia to 
the U.S. Naval Hospital in Naples. 


IV.  Service Connection Analysis

A.  Hypertension

The record contains no findings of hypertension during the 
first period of service from October to December 1972, during 
the second period of service from January 1973 to January 
1976, or during the third period of service from April 1976 
to April 1980.  During that third period of service, all 
diastolic measurements were less than 100 and the separation 
examination revealed no history of previous hypertension.  

The record does not include an examination report when the 
appellant entered the fourth period of service, in December 
1990.  During that period, though, in April 1991, the 
appellant was given a diagnosis of hypertension.  The 
appellant is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  The service medical records covering 
the appellant's reserve career, beginning in September 1986, 
show that he provided a history of pre-existing high blood 
pressure, although without the need of medication.  These 
service medical records indicate diastolic measurements all 
below 100, but the use of hypertensive medication as of 
November 1988.  Similarly, the appellant and his spouse 
testified at the September 1995 hearing that he required a 
large supply of hypertensive medication prior to his 
deployment to Southwest Asia.  The obvious conclusion reached 
after analysis of this evidence is that hypertension existed 
prior to service.  

Because the appellant entered naval reserve service with 
hypertension, prior to his deployment to Southwest Asia and 
before the periods of active duty for training it appears he 
may have performed, the question before the Board is whether 
the pre-existing hypertension increased in severity during 
any of these periods of active service.  If so, then the 
preexisting disease is considered aggravated by active naval 
service, unless it is specifically found that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Taking first the concern over whether there was any increase 
in hypertension during a period of active duty for training, 
the service medical records from September 1986 to June 1989 
contain only one document prepared during any of the possible 
periods of active duty for training.  The June 28, 1989 
electrocardiogram noted a diastolic measurement of 70, well 
below 100.  This alone cannot indicate an increase in 
hypertension during the period of June 26 to July 7, 1989, as 
it lists a diastolic measurement no higher than that noted in 
earlier clinical and examination records.  As such, the 
evidence does not reveal an aggravation in the pre-existing 
hypertension during periods of active duty for training.  

Turning now to whether there was any increase in the pre-
existing hypertension during active service from December 
1990 to June 1991, the appellant relies almost entirely on 
the fact of his medical evacuation from Southwest Asia.  His 
diastolic pressure of 70 on April 24, 1991 was less than 100 
and showed no increase over prior diastolic measurements; the 
assessment was stable hypertension.  His medical evacuation 
appears to have been the result of the treating physician's 
notation of electrocardiogram changes.  The records from the 
Naval Hospital in Naples from April and May 1991 continued to 
show hypertension controlled through the use of medication.  
Of 55 diastolic measurements taken during that 
hospitalization, only one equaled 100; the remainder were all 
less than 100 and none were greater than 100.  Moreover, 
these diastolic measurements ranged from a low of 48 to a 
high of 100.  In comparison with the diastolic readings prior 
to service, this range of measurements does not illustrate an 
increase in severity during this period of service.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's assertion that the pre-existing 
hypertension underwent an increase in severity during any 
period of active service.  It cannot be presumed, therefore, 
that the pre-existing hypertension was aggravated during 
active service.  For this reason, the appellant's claim of 
service connection for hypertension must be denied.  

B.  Heart Disease

The record contains no findings of heart disease during the 
first period of service from October to December 1972 or 
during the second period of service from January 1973 to 
January 1976.  During the third period of service from April 
1976 to April 1980 the record shows the appellant's 
complaints of chest pain in April 1978, but an examiner 
discussed that pain in relation to a shoulder injury and did 
not mention heart disease as a possible etiology for the 
pain.  The separation examination reflected that the 
appellant complained of pain or pressure in his chest, but he 
did not complain of heart trouble and the heart clinical 
evaluation was normal.  Thus, the evidence does not indicate 
that there was any cardiac symptomatology during the third 
period of service.  

During his Naval Reserve service beginning in 1986, and prior 
to his entry into active service in December 1990, the record 
is mostly silent for any heart disease.  The September 1986, 
April 1987, and May 1989 service examinations revealed normal 
heart clinical evaluations and no history of heart trouble.  
An echocardiogram in May 1989, though, did report a 
nonspecific T-wave abnormality.  This test result did not 
arise during any of the possible periods of active duty for 
training from 1986 to 1990.  Moreover, this test result is 
the only reference, prior to his entry onto active service, 
suggesting some cardiac symptomatology.  Again, the appellant 
is considered to have been in sound condition in December 
1990 when he entered active service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b).  The record does not include a medical 
examination in December 1990, so this analysis must rely on 
the records prepared before December 1990.  The May 1989 
echocardiogram findings of a nonspecific T-wave abnormality 
do not indicate a diagnosis of heart disease, nor does it 
alone rebut the presumption of soundness at entrance into 
service.  The May 1989 examination findings included a normal 
heart clinical evaluation; thus, while the echocardiogram 
demonstrated some abnormality it did not manifest heart 
disease.  The record does not indicate that the appellant 
developed heart disease prior to December 1990 or that any 
heart disease pre-existed the fourth period of service.  

During the fourth period of service, from December 1990 to 
June 1991, the evidence is composed of essentially two series 
of facts:  the first includes electrocardiogram tests 
results, while the second concerns the appellant's complaints 
of chest pain.  On April 24, 1991, a service clinical record 
entry indicated electrocardiogram changes.  Within a day or 
so, the appellant was medically evacuated from Southwest 
Asia.  He informed a physician at the U.S. Naval Hospital in 
Naples that before being medically evacuated he was told by 
another physician that he had had electrocardiogram changes.  
A May 1991 electrocardiogram noted slight concentric 
hypertrophy of the left ventricle.  These findings thus 
indicate some form of electrocardiogram changes during 
service.  

During this hospitalization, the appellant reported episodes 
of chest pain and the hospital records showed a diagnosis of 
atypical chest pain.  The examiner also noted, though, that 
the chest pain was reproducible by pressure to the specific 
area of the chest described by the appellant.  In addition, 
these episodes of chest pain did not result in any 
electrocardiogram changes.  The examiner thus concluded that 
the pain was most likely musculoskeletal in origin and not 
caused by cardiac symptomatology.  Notably, the hospital 
discharge summary did not contain a diagnosis of heart 
disease, but rather contained simple diagnoses of atypical 
chest pain and gastroesophageal reflux.  

Thus, while the service medical records from December 1990 to 
June 1991 show changes in electrocardiogram testing, those 
changes were not evident during the episodes of chest pain.  
Moreover, the chest pain was reproducible by pressure.  From 
these facts, the examiner found the pain to be not related to 
the heart.  The only evidence of record indicating that the 
chest pain in service was a manifestation of heart 
symptomatology is the appellant's own contentions.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by a someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the appellant's contentions that heart disease developed in 
service, as manifested by episodes of chest pain and medical 
evacuation from Southwest Asia, cannot serve as probative 
evidence in support of the claim.  The Board must, therefore, 
conclude that the appellant did not have heart disease during 
the period of service ending in June 1991.  

The Board must also look to the period after June 1991 to 
determine if heart disease was manifest to a compensable 
level during the one-year period immediately after the 
appellant's separation from service.  If so, then heart 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service, unless this presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The sole evidence of 
record during this one-year period, from June 1991 to June 
1992, is a September 1991 service clinical record showing 
that the appellant continued to complain of unresolved chest 
pain.  There was no notation, however, linking these 
continuing complaints of chest pain to heart disease.  The 
September 1991 record also indicated that the appellant 
reported that a physician during service had told him he had 
a heart attack.  This evidence represents information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, and cannot serve as 
probative evidence supporting a conclusion that the appellant 
had heart disease in service.  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).  

The first diagnosis of any heart disease is documented in a 
July 1992 private medical report, when a cardiologist found 
hypertensive heart disease.  However, that cardiologist also 
ruled out myocardial infarction, an October 1992 service 
examination revealed a normal heart clinical evaluation and a 
normal electrocardiogram, and a December 1992 service 
electrocardiogram was found to be normal.  Despite these 
apparently essentially normal findings, or at least findings 
of no more than hypertensive heart disease, the appellant was 
separated from reserve service, in part, for possible 
ischemic heart disease and chest pain with cardiac 
arrhythmias.  

A concern arises over the weight to be assigned to the March 
1993 letter from the Navy's Bureau of Medicine and Surgery 
which discussed these reasons for the appellant's separation 
from the reserves.  It appears to be an administrative 
document not signed by a physician, thus casting doubt of the 
probativeness of the reference to ischemic heart disease.  In 
addition, the reference to ischemic heart disease is modified 
by the term "possibly," further casting doubt on the 
probativeness of the reference to ischemic heart disease.  
Even assuming for purposes of this analysis that the 
reference to ischemic heart disease is a valid and probative 
diagnosis of that disorder (a highly doubtful conclusion), 
the document did not link the development of that heart 
disease to the appellant's service from December 1990 to June 
1991, or to the one-year period thereafter from June 1991 to 
June 1992.  

In light of this analysis, the Board must conclude that the 
appellant's heart disease initially became manifest after 
separation from service in June 1991 and after the expiration 
of the one-year presumptive period in June 1992.  The first 
finding of hypertensive heart disease was in July 1992, one 
month after the expiration of the one-year presumptive 
period, and the examiner rendering that diagnosis did not 
address the etiology of the heart disease.  Possible ischemic 
heart disease was not noted prior to the Navy's Bureau of 
Medicine and Surgery March 1993 letter.  Assuming that the 
content of this administrative letter could serve as a 
medical diagnosis of ischemic heart disease, it also did not 
link the disease to service or to the one-year presumptive 
period thereafter.  In light of this analysis and the 
evidence of record, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for heart disease.  


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for heart disease is 
denied.  




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

